Exhibit 10.02

INDEMNIFICATION AGREEMENT

 

This Agreement, made and entered into as of this _____ day of _______,  ______,
("Agreement"), by and between Brooks Automation, Inc., a Delaware corporation
(the "Company"), and ___________________. (the "Indemnitee").

 

WHEREAS, highly competent persons are reluctant to serve corporations as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation; and

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be indemnified to the fullest extent permitted.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

ARTICLE I

 

Definitions

 

For purposes of this Agreement the following terms shall have the meanings
indicated:

 

1.01"Board" shall mean the Board of Directors of the Company.

 

1.02"Corporate Status" describes the status of a person who is or was a
director, officer, employee, agent, trustee or fiduciary of the Company or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other Enterprise which such person is or was serving at the request or on
behalf of the Company.

 

1.03"Court" means the Court of Chancery of the State of Delaware, the court in
which the Proceeding in respect of which indemnification is sought by the
Indemnitee shall have been brought or is pending, or another court having
subject matter jurisdiction and personal jurisdiction over the parties.

 

1.04"Disinterested Director" means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

1.05"Enterprise" shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise of which
Indemnitee is or was serving at the express written request of the Company as a
director, officer, employee, agent, trustee or fiduciary.

 

1.06"Expenses" shall include, without limitation, all reasonable attorneys'
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, facsimile transmission charges, and all
other disbursements or expenses of the types customarily incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating or
being or preparing to be a witness in a Proceeding.





--------------------------------------------------------------------------------

 



 

1.07"Good Faith" shall mean Indemnitee having acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, in the case of an Enterprise which is an employee
benefit plan, the best interests of the participants or beneficiaries of said
plan, as the case may be, and, with respect to any Proceeding which is criminal
in nature, having had no reasonable cause to believe Indemnitee's conduct was
unlawful.

 

1.08"Improper Personal Benefit" shall include, but not be limited to, the
personal gain in fact by reason of a person's Corporate Status of a financial
profit, monies or other advantage not also accruing to the benefit of the
Company or to the stockholders generally and which is unrelated to his usual
compensation including, but not limited to, (i) in exchange for the exercise of
influence over the Company's affairs, (ii) as a result of the diversion of
corporate opportunity, or (iii) pursuant to the use or communication of
confidential or inside information for the purpose of generating a profit from
trading in the Company's securities.  Notwithstanding the foregoing, "Improper
Personal Benefit" shall not include any benefit, directly or indirectly, related
to actions taken in order to evaluate, discourage, resist, prevent or negotiate
any transaction with or proposal from any person or entity seeking control of,
or a controlling interest in, the Company.

 

1.09"Independent Counsel" means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and may include law firms or members
thereof that are regularly retained by the Company but not any other party to
the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term "Independent Counsel" shall
not include any person who, under the standards of professional conduct then
prevailing and applicable to such counsel, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.

 

1.10"Officer" means the president, vice presidents, treasurer, assistant
treasurer(s), secretary, assistant secretary and such other executive officers
as are appointed by the board of directors of the Company or Enterprise, as the
case may be.

 

1.11"Proceeding" includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation (including any internal corporate
investigation), administrative hearing or any other actual, threatened or
completed proceeding, whether civil, criminal, administrative or investigative,
other than one initiated by Indemnitee.  For purposes of the foregoing sentence,
a "Proceeding" shall not be deemed to have been initiated by Indemnitee where
Indemnitee seeks, pursuant to Article VIII of this Agreement, to enforce
Indemnitee's rights under this Agreement.

 

ARTICLE II

 

Term of Agreement

 

This Agreement shall continue until and terminate upon the later of:  (i) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director, officer, employee, agent, trustee or fiduciary of the Company or of
any other Enterprise; or (ii) the final termination of all pending Proceedings
in respect of which Indemnitee is granted rights of indemnification or
advancement of expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Article VIII of this Agreement relating thereto.

 



-2-

--------------------------------------------------------------------------------

 



ARTICLE III

 

Services by Indemnitee, Notice of Proceedings

 

3.01Services.  Indemnitee agrees to serve or continue to serve as a Director or
Officer of the Company for so long as he is duly elected or
appointed.  Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law).

 

3.02Notice of Proceeding.  Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder, but the omission so to notify the Company shall not relieve the
Company from its obligations hereunder.

 

ARTICLE IV

 

Indemnification

 

4.01In General.  To the fullest extent permitted by applicable law, in
connection with any Proceeding, The Company shall indemnify, and advance
Expenses, to Indemnitee as provided in this Agreement.

 

4.02Proceedings Other Than Proceedings by or in the Right of the
Company.  Indemnitee shall be entitled to the rights of indemnification provided
in this Section 4.02 if, by reason of Indemnitee's Corporate Status, Indemnitee
is, or is threatened to be made, a party to or is otherwise involved in any
Proceeding, other than a Proceeding by or in the right of the
Company.  Indemnitee shall be indemnified against Expenses, judgments,
penalties, fines and amounts paid in settlement, actually and reasonably
incurred by Indemnitee or on Indemnitee's behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in Good
Faith and such Indemnitee has not been adjudged during the course of such
Proceeding to have derived an Improper Personal Benefit from the transaction or
occurrence forming the basis of such Proceeding.

 

4.03Proceedings by or in the Right of the Company.

 

(a)Indemnitee shall be entitled to the rights of indemnification provided in
this Section 4.03 if, by reason of Indemnitee's Corporate Status, Indemnitee is,
or is threatened to be made, a party to or is otherwise involved in any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor.  Indemnitee shall be indemnified against Expenses, judgments,
penalties, and amounts paid in settlement, actually and reasonably incurred by
Indemnitee or on Indemnitee's behalf in connection with such Proceeding if
Indemnitee acted in Good Faith and such Indemnitee has not been adjudged during
the course of such Proceeding to have derived an Improper Personal Benefit from
the transaction or occurrence forming the basis of such
Proceeding.  Notwithstanding the foregoing, no such indemnification shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company if applicable
law prohibits such indemnification; provided, however, that, if applicable law
so permits, indemnification shall nevertheless be made by the Company in such
event if and only to the extent that the Court which is considering the matter
shall so determine.

 

4.04Indemnification of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of Indemnitee's Corporate Status, a party
to or is otherwise involved in and is successful, on the merits or otherwise, in
any Proceeding, Indemnitee shall be indemnified, to the maximum extent permitted

-3-

--------------------------------------------------------------------------------

 



by law, against all Expenses, judgments, penalties, fines, and amounts paid in
settlement, actually and reasonably incurred by Indemnitee or on Indemnitee's
behalf in connection therewith.  If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee, to the maximum extent permitted by law, against all
Expenses, judgments, penalties, fines, and amounts paid in settlement, actually
and reasonably incurred by Indemnitee or on Indemnitee's behalf in connection
with each successfully resolved claim, issue or matter.  For purposes of this
Section 4.04 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

4.05Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee's Corporate Status, a witness in any Proceeding, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee's behalf in connection therewith.

 

ARTICLE V

 

Advancement of Expenses

 

Notwithstanding any provision to the contrary in Article VI, the Company (acting
through the Chief Executive Officer) shall advance all reasonable Expenses
which, by reason of Indemnitee's Corporate Status, were incurred by or on behalf
of Indemnitee in connection with any Proceeding, within thirty (30) days after
the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances, whether prior to or after final disposition
of such Proceeding.  Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee and shall include or be preceded or accompanied
by an undertaking by or on behalf of Indemnitee to repay any Expenses if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses.  Any advance and undertakings to repay pursuant to this
Article V shall be unsecured and interest free.  Advancement of Expenses
pursuant to this Article V shall not require approval of the Board of Directors
or the stockholders of the Company, or of any other person or body.  The
Secretary of the Company shall promptly advise the Board in writing of the
request for advancement of Expenses, of the amount and other details of the
advance and of the undertaking to make repayment pursuant to this Article V. 

 

ARTICLE VI

 

Procedures for Determination of Entitlement

to Indemnification and Defense of Claims

 

6.01Initial Request.  To obtain indemnification under this Agreement (other than
advancement of Expenses pursuant to Article V), Indemnitee shall submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Secretary of the Company shall promptly advise the Board
in writing that Indemnitee has requested indemnification.

 

6.02Method of Determination.  A determination (if required by applicable law in
the specific case) with respect to Indemnitee's entitlement to indemnification
shall be made (a) by the Board by a majority vote of a quorum consisting of
Disinterested Directors, or (b) in the event that a quorum of the Board
consisting of Disinterested Directors is not obtainable or, even if obtainable,
such quorum of Disinterested Directors so directs, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee,
or (c) by the holders of a majority of the votes of the outstanding stock at the
time entitled to vote on matters

-4-

--------------------------------------------------------------------------------

 



other than the election or removal of directors, voting as a single class,
including the stock of the Indemnitee.

 

6.03Selection, Payment, Discharge, of Independent Counsel.  In the event the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 6.02 of this Agreement, the Independent Counsel
shall be selected, paid, and discharged in the following manner:

 

(a)The Independent Counsel shall be selected by the Board, and the Company shall
give written notice to Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected.

 

(b)Following the initial selection described in clause (a) of this Section 6.03,
Indemnitee may, within seven (7) days after such written notice of selection has
been given, deliver to the Company a written objection to such selection.  Such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of "Independent Counsel" as defined in
Section 1.09 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If such
written objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit.

 

(c)Either the Company or Indemnitee may petition a Court if the parties have
been unable to agree on the selection of Independent Counsel within twenty (20)
days after submission by Indemnitee of a written request for indemnification
pursuant to Section 6.01 of this Agreement.  Such petition may request a
determination whether an objection to the party's selection is without merit
and/or seek the appointment as Independent Counsel of a person selected by the
Court or by such other person as the Court shall designate.  A person so
appointed shall act as Independent Counsel under Section 6.03 of this Agreement.

 

(d)The Company shall pay any and all reasonable fees of Independent Counsel and
expenses incurred by such Independent Counsel in connection with acting pursuant
to this Agreement, and the Company shall pay all reasonable fees and expenses
incident to the procedures of this Section 6.03, regardless of the manner in
which such Independent Counsel was selected or appointed.

 

(e)Upon the due commencement of any judicial proceeding or arbitration pursuant
to Section 8.02 of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

6.04Cooperation.  Indemnitee shall cooperate with the person, persons or entity
making the determination with respect to Indemnitee's entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any costs or expenses (including attorneys' fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall

-5-

--------------------------------------------------------------------------------

 



be borne by the Company (irrespective of the determination as to Indemnitee's
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

 

6.05Defense of Claim.  With respect to any Proceeding to which Indemnitee shall
have requested indemnification in accordance with Section 6.01:

 

(a)The Company will be entitled to participate in the defense at its own
expense.

 

(b)Except as otherwise provided below, the Company jointly with any other
indemnifying party will be entitled to assume the defense with counsel
reasonably satisfactory to Indemnitee.  After notice from the Company to the
Indemnitee of its election to assume the defense of a suit, the Company will not
be liable to the Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by the Indemnitee in connection with the defense of the
Proceeding other than reasonable costs of investigation or as otherwise provided
below.  The Indemnitee shall have the right to employ his own counsel in such
Proceeding but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense shall be at the expense of the
Indemnitee unless (i) the employment of counsel by the Indemnitee has been
authorized by the Company, (ii) the Indemnitee shall have concluded reasonably
that there may be a conflict of interest between the Company and the Indemnitee
in the conduct of the defense of such action and such conclusion is confirmed in
writing by the Company's outside counsel regularly employed by it in connection
with corporate matters or (iii) the Company shall not in fact have employed
counsel to assume the defense of such Proceeding, in each of which cases the
fees and expenses of counsel shall be at the expense of the Company.  The
Company shall not be entitled to assume the defense of any Proceeding brought by
or in the right of the Company or as to which the Indemnitee shall have made the
conclusion provided for in (ii) above and such conclusion shall have been so
confirmed by the Company's said outside counsel.

 

(c)Notwithstanding any provision of this Agreement to the contrary, the Company
shall not be liable to indemnify the Indemnitee under this Article of any
amounts paid in settlement of any Proceeding or claim effected without its
written consent.  The Company shall not settle any Proceeding or claim in any
manner which would impose any penalty, limitation or disqualification of the
Indemnitee for any purpose without the Indemnitee's written consent.  Neither
the Company nor the Indemnitee will unreasonably withhold their consent to any
proposed settlement.

 

6.06Payment.  If it is determined that Indemnitee is entitled to indemnification
not covered by defense of the claim afforded under Section 6.05 above, payment
to Indemnitee shall be made within ten (10) days after such determination.

 

ARTICLE VII

 

Presumptions and Effect of Certain Proceedings

 

7.01Burden of Proof.  In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has

-6-

--------------------------------------------------------------------------------

 



submitted a request for indemnification in accordance with Section 6.01 of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.

 

7.02Effect of Other Proceedings.  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of guilty or of nolo contendere or its equivalent, shall not (except
as otherwise expressly provided in this Agreement) of itself adversely affect
the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in Good Faith.

 

7.03Reliance as Safe Harbor.  For purposes of any determination of Good Faith,
Indemnitee shall be deemed to have acted in Good Faith if Indemnitee's action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the Officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise.  The provisions of
this Section 7.03 shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

7.04Actions of Others.  The knowledge and/or actions, or failure to act, of any
director, Officer, employee, agent, trustee or fiduciary of the Enterprise shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

 

ARTICLE VIII

 

Remedies of Indemnitee

 

8.01Application.  This Article VIII shall apply in the event of a Dispute.  For
purposes of this Article, "Dispute", shall mean any of the following events:

 

(a)a determination is made pursuant to Article VI of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement;

 

(b)advancement of Expenses is not timely made pursuant to Article V of this
Agreement;

 

(c)the determination of entitlement to be made pursuant to Section 6.02 of this
Agreement has not been made within sixty (60) days after receipt by the Company
of the request for indemnification;

 

(d)payment of indemnification is not made pursuant to Section 4.05 of this
Agreement within ten (10) days after receipt by the Company of a written request
therefor; or

 

(e)notice of election by the Company to assume defense of a claim as provided
for in Section 6.05 or payment of indemnification, as the case may be, is not
given or made within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification or such determination is deemed to
have been made pursuant to Article VI of this Agreement.

 

8.02Adjudication.  In the event of a Dispute, Indemnitee shall be entitled to an
adjudication in an appropriate Court of Indemnitee's entitlement to such
indemnification or advancement of Expenses.  Alternatively, Indemnitee, at
Indemnitee's option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the rules of the American

-7-

--------------------------------------------------------------------------------

 



Arbitration Association.  Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within one hundred eighty (180) days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 8.02.  The Company shall not oppose
Indemnitee's right to seek any such adjudication or award in arbitration.

 

8.03De Novo Review.  In the event that a determination shall have been made
pursuant to Article VI of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article VIII shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination.  In any such proceeding or arbitration, the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

 

8.04Company Bound.  If a determination shall have been made or deemed to have
been made pursuant to Article VI of this Agreement that Indemnitee is entitled
to indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration absent (i) a misstatement by Indemnitee of a
material fact, or any omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

8.05Procedures Valid.  The Company shall be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Article VIII that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

 

8.06Expenses of Adjudication.  In the event that Indemnitee, pursuant to this
Article VIII, seeks a judicial adjudication of or an award in arbitration to
enforce Indemnitee's rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company against, any and all expenses (of the types
described in the definition of Expenses in Section 1.06 of this Agreement)
actually and reasonably incurred by Indemnitee in such adjudication or
arbitration, but only if Indemnitee prevails therein.  If it shall be determined
in such adjudication or arbitration that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of Expenses sought, the
expenses incurred by Indemnitee in connection with such adjudication or
arbitration shall be appropriately prorated.

 

ARTICLE IX

 

Non-Exclusivity, Insurance, Subrogation

 

9.01Non-Exclusivity.  The rights of indemnification and to receive advancement
of Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate of Incorporation, the By-Laws, any agreement, a vote of
shareholders or a resolution of directors, or otherwise.  No amendment,
alteration, rescission or replacement of this Agreement or any provision hereof
shall be effective as to Indemnitee with respect to any action taken or omitted
by such Indemnitee in Indemnitee's Corporate Status prior to such amendment,
alteration, rescission or replacement.

 

9.02Insurance.  The Company may maintain an insurance policy or policies against
liability arising out of this Agreement or otherwise.

 



-8-

--------------------------------------------------------------------------------

 



9.03Subrogation.  In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

9.04No Duplicative Payment.  The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.

 

ARTICLE X

 

General Provisions

 

10.01Successors and Assigns.  This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee's legal representatives, heirs, executors and administrators.

 

10.02Severability.  If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever:

 

(a)the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and

 

(b)to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.

 

10.03No Adequate Remedy.  The parties declare that it is impossible to measure
in money the damages which will accrue to either party by reason of a failure to
perform any of the obligations under this Agreement.  Therefore, if either party
shall institute any action or proceeding to enforce the provisions hereof, such
party against whom such action or proceeding is brought hereby waives the claim
or defense that the other party has an adequate remedy at law, and such party
shall not urge in any such action or proceeding the claim or defense that the
other party has an adequate remedy at law.

 

10.04Headings.  The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

10.05Modification and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

10.06Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and

-9-

--------------------------------------------------------------------------------

 



receipted for by the party to whom said notice or other communication shall have
been directed, (ii) sent by prepaid commercial overnight courier, or (iii)
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:

 

If to Indemnitee, to:As shown with Indemnitee's Signature below.

 

If to the Company, to:Brooks Automation, Inc.

15 Elizabeth Drive

Chelmsford,  MA    01824

Attention:  President

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

10.07Governing Law.  The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware
without application of the conflict of laws principles thereof.

 

 

[SIGNATURE PAGE FOLLOWS]





-10-

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

BROOKS AUTOMATION, INC.

 

 

 

By: 

Name:

Title:

 

 

 

 

 

INDEMNITEE

 

 

 



Name

 

 

Address:





 

 

 

 

 

 

-11-

--------------------------------------------------------------------------------